Citation Nr: 1828600	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-44 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for right shoulder tendonitis (right shoulder disability) for the period of December 3, 2013 to May 26, 2015, and for the period beginning September 1, 2015.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to April 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a previously assigned 10 percent rating disability for a right shoulder disability.

In a September 2015 rating decision, the RO granted a temporary 100 percent evaluation for the right shoulder, effective May 27, 2015 to August 31, 2015, based on surgical or other treatment necessitating convalescence, pursuant to 38 C.F.R. 4.30 (2017); and reinstated the 10 percent rating for the right shoulder disability, effective September 1, 2015.

In a November 2016 rating decision, the RO increased the rating evaluation for the right shoulder to 20 percent, effective December 3, 2013 to May 26, 2015, and continued, beginning September 1, 2015.


FINDING OF FACT

For the period of December 3, 2013 to May 26, 2015, as well as the period beginning September 1, 2015, the Veteran's right shoulder disability more nearly approximates a limitation of motion of the arm at shoulder level.


CONCLUSION OF LAW

For the period of December 3, 2013 to May 26, 2015, as well as the period beginning September 1, 2015, the criteria for a rating in excess of 20 percent are not met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.3, 4.7, 4.30, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5201 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For the period beginning December 3, 2013 to May 26, 2015, the Veteran is rated at 20 percent for her right shoulder disability, pursuant to 38 C.F.R. § 4.71a, DC 5201; 100 percent for a temporary disability rating based on surgical or other treatment necessitating convalescence, pursuant to 38 C.F.R. 4.30 (2017); and 20 percent for her right shoulder disability, pursuant to 38 C.F.R. 4.71a, DC 5201.  Since the Veteran is rated at 100 percent from May 27, 2015 to August 31, 2015, this part of the rating period is not at issue on appeal, since it provides an award of maximum benefits.

Under DC 5201, the pertinent diagnostic code for which the Veteran has been rated for her shoulder during the periods of December 3, 2013 to May 26, 2015 and beginning September 1, 2015, limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Id.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Id.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  Id.

VA regulation defines normal range of shoulder motion as forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2017).  Lifting the arm to shoulder level means lifting it to 90 degrees.  See id.  

Limitation of motion under DC 5201 may be compensated based on limitation of abduction or limitation of flexion-the two planes of movement involving lifting the arm from the side-whichever would afford the higher rating.  Yonek v. Shinseki, 722 F.3d, 1355, 1358 - 59 (2013) (citing Mariano v. Principi, 17 Vet. App. 305, 314 - 16 (2003)).  However, separate ratings for both limitation of abduction and flexion are not available under this DC.  Id. (holding that "the plain language of [DC] 5201 . . . allows only a single rating for 'limitation of motion of' an arm"); cf. Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a single diagnostic code, a claimant is not entitled to more than one rating for a given disability unless the DC expressly provides otherwise). 

Since the medical evidence of record reflects that the Veteran's right shoulder is her dominant extremity, the ratings assigned for a limitation of motion of the major upper extremity, under DC 5201, are applicable.  See March 2014 VA examination; see also September 2015 VA examination.

As the Veteran's treatment records predominantly reflect pain in the right shoulder, the most pertinent evidence of record, for rating purposes, are VA examination reports, which reflect a detailed, comprehensive evaluation of the severity of the Veteran's right shoulder disability.  During a March 2014 VA examination, the Veteran reported having flare-ups that impacted the function of the right shoulder, which she described as pain in the shoulder, flare-ups at night, and mostly anterior shoulder pain.  Although the VA examination report reflects that pain, weakness and fatigability limit functional ability during flare-ups, the VA examiner noted that he could not state the effects of range of motion without resorting to mere speculation.   See March 2014 VA examination.  

On initial range of motion testing, right shoulder flexion ended at 100 degrees, with objective evidence of painful motion at 50 degrees; and right shoulder abduction ended at 95 degrees, with objective evidence of painful motion beginning at 50 degrees.  Id.  The VA examination report also reflects that the Veteran was able to perform repetitive-use testing with 3 repetitions.  Id.  On post-test range of motion testing, flexion ended at 100 degrees and abduction ended at 95 degrees.  Id.  The VA examination report reflects that the Veteran had additional limitation in range of motion of the shoulder and arm following repetitive use testing, as well as functional loss and/or functional impairment of the shoulder; and that contributing factors included less movement than normal, weakened movement, excess fatigability, and pain on movement in the right shoulder.  The VA examination report further reflects that the Veteran had localized tenderness or pain on palpation of joints.  Id.  Although the Veteran's right shoulder condition reflected guarding, there was no finding of ankylosis, and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Id.

After the March 2014 VA examination, the Veteran asserted that she had limited motion at the shoulder level, and that her physical therapist informed her that her shoulder had worsened.  See June 2014 Notice of Disagreement.  Accordingly, the Veteran underwent another VA examination to assess the severity of her right shoulder condition in September 2015.  During this VA examination, the Veteran reported having flare-ups of the shoulder, which she described as a burning sensation, going from shoulder to neck.  See September 2015 VA examination Report.  She further reported that several times when driving on long trips, her right shoulder froze and she had to go to the emergency room due to right shoulder pain.  Id.  The Veteran also reported having functional loss or functional impairment of the joint or extremity being evaluated on the examination.  Id.

On initial range of motion testing, flexion ended at 90 degrees; abduction ended at 80 degrees; external rotation was at 60 degrees; and internal rotation was at 50 degrees.  Id.  The  VA examination report reflects that range of motion was abnormal, which contributed to functional loss.  Id.  There was no evidence of pain on weightbearing, but there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Id.  Additionally, there was no objective evidence of crepitus.  Id.  However, the Veteran was able to perform repetitive use testing with at least three repetitions.  Id.  The VA examiner noted that there was additional functional loss or range of motion after three repetitions.,  in which pain was the only factor that caused this functional loss.  Id.  Furthermore, range of motion after three repetitions reflect that flexion ended at 80 degrees; abduction ended at 70 degrees; external rotation was at 50 degrees and internal rotation was at 40 degrees.  Id.

Notwithstanding, the VA examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time because he was unable to conduct additional range of motion testing due to pain.  Id.  Furthermore, the VA examiner was also unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because he did not conduct the examination during a flare-up.  Id.  The VA examiner also noted that there was no evidence of ankylosis or degenerative arthritis or traumatic arthritis was documented in any imaging studies (MRI) of the right shoulder.  Id.

After a review of all pertinent evidence of record, the Board finds that the preponderance of the evidence is against a rating assignment in excess of 20 percent.  The medical evidence of record reflects that the limitation of motion of the Veteran's shoulder is more closely approximated at shoulder level (90 degrees).  There is no evidence of record to show that the maximum limitation of motion for the Veteran's shoulder is midway between side and shoulder level (at 45 degrees).  Therefore, a 30 percent rating is not warranted for either of the period of December 3, 2013 to May 26, 2015 or the period beginning September 1, 2015.

Furthermore, the Board has considered the DeLuca criteria.  However, a rating higher than 20 percent for the right shoulder disability is also not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  While the March 2014 VA examination report reflects that less movement than normal, weakened movement, excess fatigability and pain on movement  limited functional ability with repeated use over time, the more recent, September 2015 VA examination reflects that the VA examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over time or with flare-ups because the Veteran was unable to conduct further range of motion testing due to pain, and because he did not conduct an examination during a flare-up.  Notwithstanding, neither of the VA examination reports reflect findings that show further functional impairment, but rather, reflect the very symptoms and functional impairment upon which the 20 percent rating is already assigned.  Therefore, a rating higher than 20 percent is not warranted when sections 4.40 and 4.45 are considered.  See DeLuca, 8 Vet. App. at 206 - 07.  Instead, the 20 percent currently assigned contemplates the increased pain and limitation of motion the Veteran experiences with overhead movements.  Indeed, the 20 percent rating is based on limitation of motion to shoulder level, which clearly forecloses overhead movements with that arm.  See 38 C.F.R. § 4.71a, DC 5201. 

Finally, the Board has also considered where separate ratings apply under other diagnostic codes, including DCs 5200, 5202, and 5203 for the pertinent appellate periods.  However, the Veteran does not have diagnoses of ankylosis of scapulohumeral articulation (DC 5200), other impairment of the humerus (DC 5202), or impairment of the clavicle or scapula (DC 5203).  Therefore, a separate rating is not warranted under any other diagnostic code pertaining to the right shoulder for the period of December 3, 2013 to May 26, 2015 and the period beginning September 1, 2015.


ORDER

For the period of December 3, 2013 to May 26, 2015, as well as the period beginning September 1, 2015, an increased rating in excess of 20 percent for a right shoulder disability is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


